Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 04/19/2021. 
Independent claims 1, 8, 15, 21, 24, and 27 are amended. Claims 1-29 are pending herein. 
Applicant’s arguments with respect to claims 1+ has been fully considered with the results that follow.

Response to Amendment/Arguments
Double Patenting: 
Claims 1-29 were previously rejected on the ground of nonstatutory double patenting over claims of U.S. Patent No. 9,210,361, in view of U.S. Patent No. 9,571,866, in view of U.S Patent No. 9,743,119. After further consideration, the claims in question are found to be distinct from the claims of said patents. The Double Patenting rejection is withdrawn.

35 USC § 103 Rejection:
The Applicant’s arguments with respect to claims 1+ have been considered but are moot because the arguments do not apply to the combination of references used in this current rejection.  Reisman is applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 7, 8, 15, 20-22, 24, 25, 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sharif-Ahmadi (US 2013/0125171), in view of Reisman (U.S. 2013/0061273), in further view of Thakkar (US 2009/0210491). 

Regarding claims 1, 8, and 15:
Sharif-Ahmadi discloses:
 a computerized media processing unit configured to receive content from a plurality of content sources and configured to combine the content from the plurality of content sources to generate and output a video signal containing an interactive multilayer stream receivable by a display device, wherein the interactive multilayer stream includes a plurality of video layers all simultaneously displayable, on the display device that receives the interactive multilayer stream, with independently variable size, shape, and position controllable by a user, and is capable of simultaneously displaying video content independent of a size, position, and video content of another of the plurality of video layers. Sharif- A mux module is used to allow the user to overlay and interact with content, even if that content is heterogeneous in nature (e.g.: content from a TV stream, a game console, and an Internet browser). The objects are rearranged to fit the screen, and the pictorial objects are resized to fit the screen layout of the device [0112-0113]. The user may setup a preferred layout and theme, wherein the user selects a favorite theme in terms of the location of the layers on a user device, such as a TV screen: TV Stream; Internet web content; and Favorites. Such favorites include favorite: channels; RSS feeds; pictures, etc. [0141] wherein the user can change the entire or partial layout that is displayed on any of the user’s different devices. The configuration can be saved, edited, and changed [0142].
Sharif-Ahmadi further discloses:
the plurality of video layers comprises a first video layer and a second video layer, wherein the first video layer is configured to display a portion of content from a first content source, the first content source comprising one of a video source, a video game platform source, an internet source, a remote control application, or a device source ([0036] The user is watching live TV stream on his/her device; the user invokes the menu and choose the video content aside (TV, Internet, Personal, live camera) where source coming from Live TV from the other TV tuner (local or shared); [0122]);  and wherein the second video layer is configured to display a web-based application ([0037] interacting with contents of heterogeneous characteristics such as TV, Game, or an internet browser (full, micro, widget) which is user-selectable), wherein the web-based application is determined based on the first content source ([0085] content personalization – identifying the characteristics of content when a user is browsing; [0081] based on an automatic intelligent search engine that locates content matched to a user's content preferences; [0084] matched content); 
Sharif-Ahmadi fails to explicitly disclose:
a computing device in communication with the media processing unit, wherein the computing device has an interface that displays a representation of the plurality of video layers as arranged on the display device and which is configured to receive vote inputs from a plurality of users to control the size, position, and the content of each of the plurality of video layers on the display device, and wherein the media processing unit generates and outputs the video signal to the display device based, in part, on the vote inputs;  and that each of the plurality of video layers is capable of being any shape.
However, an analogous art, Reisman discloses:
 a computing device in communication with the media processing unit, wherein the computing device has an interface that displays a representation of the plurality of video layers as arranged on the display device and which is configured to receive vote inputs from a plurality of users to control the size, position, and the content of each of the plurality of video layers on the display device, and wherein the media processing unit generates and outputs the video signal to the display device based, in part, on the vote inputs ([0051] “Shared sessions” or “multi-user sessions” are applicable to multi-user systems where users cooperate or collaborate in controlling an interactive session, are recognized as individuals, and retain their individual identity and state; [0052] “State” refers to the representation of the current state of a system relating to one or more tasks or sessions; [0053] “Session state” refers to the state of a user session, for a browser session typically including, depending on the granularity desired, a selection of such state variables as the user identity and related authentication information (including for example password and certificate information), the identification of active hypermedia resources and details of how they are currently rendered (such as window sizes and locations, and scrolling state), link arc data for any link currently being traversed, the execution state of embedded logic components such as Java applets (including the state of a Java Virtual Machine, JVM), ActiveX controls, Javascript (or ECMAScript, or Jscript, or other scripts), or FLASH, or other plug-ins, or helper applications, or the like, navigation path history (the ordered list of resources back and forward from the current resource, corresponding those activated by the back and forward browsing controls, as well as, optionally, next and previous with regard to tree branches), selected interaction history, variable user preferences).  In a multi-user session, users cooperate or collaborate in controlling an interactive session, i.e. how content is displayed. 
Thakkar, also an analogous art, discloses:
video content capable of being any shape ([0060] the regions of video content that include participant faces are defined by the center coordinate and the boundary area. The center coordinate represents the approximate center of the region, while boundary area represents any geometric shape around the center coordinate.  The geometric shape may have any desired size, and may vary according to a given participant. Examples of geometric shapes may include without limitation a rectangle, a circle, ellipse, triangle, pentagon, hexagon, or other free-form shapes).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the teachings of Sharif-Ahmadi, to include the teachings of Reisman, and to further include the teachings of Thakkar, for the purpose of allowing a user and/or an author to control what resources are presented on which device sets (whether they are integrated or not), and provide for coordinating browsing activities to enable such a user interface to be employed across multiple independent systems (Reisman [abstract]), and for the purpose of providing a multimedia conferencing system allowing multiple participants to communicate and share different types of media content in a collaborative and real-time meeting over a network, the multimedia conferencing system may display different types of media content using various graphic user interface (GUI) windows or views (Thakkar [0001]).

Regarding claim 6:
Sharif-Ahmadi – Reisman- Thakkar disclose:
 the first content source comprises one of a video, a video game, or a social media site, and wherein the web-based application comprises at least one of an advertisement, a video, an order form, a survey, or a game related to the first content source (Sharif-Ahmadi [0085] related content based on characteristics of main content; [0125] online chat and gaming).

Regarding claims 7 and 20:
Sharif-Ahmadi – Reisman- Thakkar disclose:
when the first content source comprises a video game source and the web-based application comprises a social media feed related to the video game (Sharif-Ahmadi [0125] online chatting and gaming).

Regarding claims 21, 24, and 27:
Sharif-Ahmadi discloses:
a computerized media processing unit configured to receive content from a plurality of content sources and configured to combine the content from the plurality of content sources to generate and output a video signal containing an interactive multilayer stream receivable by a same display device, wherein the interactive multilayer stream includes a plurality of video layers all simultaneously displayable, on the same display device, with independently variable size, shape and position controllable by a user. Sharif-Ahmadi discloses multiplexing heterogeneous, different, types of video from multiple sources to be displayed on the same screen. A mux module is used to allow the user to overlay and interact with content, even if that content is heterogeneous in nature (e.g.: content from a TV stream, a game console, and an Internet browser). The objects are rearranged to fit the screen, and the pictorial objects are resized to fit the screen layout of the device [0112-0113]. The user may setup a preferred layout and theme, wherein the user selects a favorite theme in terms of the location of the layers on a user device, such as a TV screen: TV Stream; Internet web content; and Favorites. Such favorites include favorite: channels; RSS feeds; pictures, etc. [0141] wherein the user can change the entire or partial layout that is displayed on any of the user’s different devices. The configuration can be saved, edited, and changed [0142].
Sharif-Ahmadi further discloses:
 each of the plurality of video layers is capable of simultaneously displaying video content independent of a size, position, and video content of another of the plurality of video layers, and wherein the plurality of video layers comprises a first video layer and a second video layer, wherein the first video layerAMENDMENT AND RESPONSEPage 9 of 15Serial Number: 16/013,888Dkt: SKNS-0006-U07 is configured to display a portion of content from a first content source, the first content source comprising one of a video source, a video game platform source, an internet source, a remote control application, or a device source ([0036] The user is watching live TV stream on his/her device; the user invokes the menu and choose the video content aside (TV, Internet, Personal, live camera) where source coming from Live TV from the other TV tuner (local or shared); [0122]);  wherein the second video layer is configured to display a web-based application ([0037] interacting with contents of heterogeneous characteristics such as TV, Game, or an internet browser (full, micro, widget) which is user-selectable), and wherein the first content source is determined based on the web-based application ([0085] content personalization – identifying the characteristics of content when a user is browsing; [0081] based on an automatic intelligent search engine that locates content matched to a user's content preferences; [0084] matched content).
Sharif-Ahmadi fails to explicitly disclose:
a computing device in communication with the media processing unit, wherein the computing device has an interface that displays a representation of the plurality of video layers as arranged on the same display device and which is configured to receive vote inputs from a plurality of users to control the size, position, shape, and the content of each of the plurality of video layers on the same display device, and wherein the media processing unit generates and outputs the video signal to the same display device based, in part, on the vote inputs, and each of the plurality of video layers is capable of being shaped in a customized manner.
However, an analogous art, Reisman discloses:
a computing device in communication with the media processing unit, wherein the computing device has an interface that displays a representation of the plurality of video layers as arranged on the same display device and which is configured to receive vote inputs from a plurality of users to control the size, position, shape, and the content of each of the plurality of video layers on the same display device, and wherein the media processing unit generates and outputs the video signal to the same display device based, in part, on the vote inputs ([0051] “Shared sessions” or “multi-user sessions” are applicable to multi-user systems where users cooperate or collaborate in controlling an interactive session, are recognized as individuals, and retain their individual identity and state; [0052] “State” refers to the representation of the current state of a system relating to one or more tasks or sessions; [0053] “Session state” refers to the state of a user session, for a browser session typically including, depending on the granularity desired, a selection of such state variables as the user identity and related authentication information (including for example password and certificate information), the identification of active hypermedia resources and details of how they are currently rendered (such as window sizes and locations, and scrolling state), link arc data for any link currently being traversed, the execution state of embedded logic components such as Java applets (including the state of a Java Virtual Machine, JVM), ActiveX controls, Javascript (or ECMAScript, or Jscript, or other scripts), or FLASH, or other plug-ins, or helper applications, or the like, navigation path history (the ordered list of resources back and forward from the current resource, corresponding those activated by the back and forward browsing controls, as well as, optionally, next and previous with regard to tree branches), selected interaction history, variable user preferences).  In a multi-user session, users cooperate or collaborate in controlling an interactive session, i.e. how content is displayed. 
Thakkar, also in analogous art, discloses:
video content capable of being shaped in a customized manner ([0060] the regions of video content that include participant faces are defined by the center coordinate and the boundary area. The center coordinate represents the approximate center of the region, while boundary area represents any geometric shape around the center coordinate.  The geometric shape may have any desired size, and may vary according to a given participant. Examples of geometric shapes may include without limitation a rectangle, a circle, ellipse, triangle, pentagon, hexagon, or other free-form shapes).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the teachings of Sharif-Ahmadi, to include the teachings of Reisman, and to further include the teachings of Thakkar, for the purpose of allowing a user and/or an author to control what resources are presented on which device sets (whether they are integrated or not), and provide for coordinating browsing activities to enable such a user interface to be employed across multiple independent systems (Reisman [abstract]), and for the purpose of providing a multimedia conferencing system allowing multiple participants to communicate and share different types of media content in a collaborative and real-time meeting over a network, the multimedia conferencing system may display different types of media content using various graphic user interface (GUI) windows or views (Thakkar [0001]).

Regarding claims 22, 25, and 28:
Sharif-Ahmadi – Reisman- Thakkar disclose:
 wherein the web-based application is a gaming application (Sharif-Ahmadi [0037, 0071, 0122, 0140] game, gaming console, game proxy and or internet browser) and the first content source is a video of the user (Sharif-Ahmadi [0036] personal or live camera), and wherein the content of the first content source is blended with the web-based application (Sharif-Ahmadi  [0109] blending of multiple sources into a spatial multiplex).  

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sharif-Ahmadi (U.S. 2013/0125171), in view of Reisman (U.S. 2013/0061273), in view of Thakkar (US 2009/0210491), and in further view of McCarthy (US 2006/0282785).

Regarding claims 2, 9, and 16:
Sharif-Ahmadi-Reisman-Thakkar disclose:
multiple content from multiple sources displayed on a single screen, but fail to explicitly teach when the first video layer comprises a content source displaying a live competitive event, the web-based applicationAMENDMENT AND RESPONSEPage 4 of 15Serial Number: 16/013,888Dkt: SKNS-0006-U07 Filing Date: June 20, 2018comprises at least one of information related to the competitive event, merchandising opportunities associated with the competitive event, and an option to bet on the competitive event, however, the combination fail to disclose:
 a live competitive event, the web-based applicationAMENDMENT AND RESPONSEPage 4 of 15Serial Number: 16/013,888Dkt: SKNS-0006-U07 Filing Date: June 20, 2018comprises at least one of information related to the competitive event
However, in an analogous art, McCarthy disclose:
when the first video layer comprises a content source displaying a live competitive event, the web-based applicationAMENDMENT AND RESPONSEPage 4 of 15Serial Number: 16/013,888Dkt: SKNS-0006-U07 Filing Date: June 20, 2018comprises at least one of information related to the competitive event ([0012] a first content to be displayed in a first display window is related to a common broadcast program; Sporting event in main window; claim 2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to modify the teachings of Sharif-Ahmadi-Thakkar-Silver, to include a live competitive event, the web based application comprises one of information related to the competitive event, as taught by McCarthy, for the purpose of displaying different content data streams related to a common broadcast in different windows of the display device based on user selection ([0012]).


Claims 3, 10, 17, are rejected under 35 U.S.C. 103 as being unpatentable over Sharif-Ahmadi (US 2013/0125171), in view of Reisman (U.S. 2013/0061273), in further view of Thakkar (US 2009/0210491), in view of McCarthy (US 2006/0282785), and in further view of Gangas (US 2016/0104351).

Regarding claims 3, 10, and 17:
Sharif-Ahmadi-Reisman-Thakkar-McCarthy disclose:
multiple content from multiple sources displayed on a single screen and further comprising at least a third layer configured to display a portion of content from a third content source, wherein the first content source and the third content source comprise feeds of live events (McCarthy – Fig. 2; sporting event in center right, two windows to the left are user selected content or different viewpoints of the sporting event), but fail to explicitly teach the web based application enables gambling on an outcome of the live events of the first content source and the third content source), however fail to explicitly teach the web-based application enables gambling on an outcome of the live events of the first content source and the third content source.
Gangas teaches gambling on an outcome of the live events of the first content source and the third content source ([0048] FIG. 5 shows an in-race screen with betting race results in another window; [0049] “Quit”, “Bet Again”). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to modify the teachings of Sharif-Ahmadi-Reisman-Thakkar-McCarthy, to include gambling on an outcome of the live events, as taught by Gangas, for the purpose of an enhanced betting experience for an event in which a user has an active bet or a bet that is available (Gangas [0002]).


Claims 4, 11, 13, 14, 18, 23, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sharif-Ahmadi (US 2013/0125171), in view of Reisman (U.S. 2013/0061273), in further view of Thakkar (US 2009/0210491), and in further view of Reitan (US 2013/0335407).

Regarding claims 4, 11, and 18:
Sharif-Ahmadi-Reisman-Thakkar-Reitan disclose:
multiple content from multiple sources displayed on a single screen, and further teaches a third layer configured to display a third content source, wherein the web-based application enables the user to select the third content source from a set of additional content sources, the set of additional content sources available for selection being determined based on the first content source.  
Reitan teaches a third layer configured to display a third content source, wherein the web-based application enables the user to select the third content source from a set of additional content sources, the set of additional content sources available for selection being determined based on the first content source ([0939] layers - 3) streams video from a financial news station; (4) allows a user 1112 to interact with (e.g., click or make a gesture) on a stock symbol shown on the financial news station that user 1112 is interested in; (5) display a Yahoo.TM.  Finance web page in response to the gesture made by user 1112; (6) open Quicken.TM.  in response to another gesture by user 1112 such that user 1112 may see how the financial news affected her 401(k) account; (7) return a user 111).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sharif-Ahmadi –Reisman-Thakkar, to include the web-based application is a financial application and the first content source is at least one of financial news and stock prices, as taught by Reitan, for the purpose of creating visualizations out of content that are interactive and providing more information about the subject matter of a piece of content (Reitan [0936]).

Regarding claim 13:
Sharif-Ahmadi-Reisman-Thakkar-Reitan disclos:
wherein the first content source comprises one of a video, a video game, or a social media site, and wherein the web-based application comprises at least one of an advertisement, a video, an order form, a survey, or a game related to the first content source (Sharif-Ahmadi discloses multiple content from different content sources and also related content based on characteristics of main content [0085]; [0125] online chat and gaming).    

Regarding claim 14:
Sharif-Ahmadi-Reisman-Thakkar-Reitan disclose:
multiple content from different sources displayed on a single screen, and further teaches when the first content source comprises a video game source and the web-based application comprises a social media feed related to the video game (Sharif-Ahmadi discloses multiple content from different content sources and further teaches online chatting and gaming [0125]).  

Regarding claims 23, 26, and 29:
Sharif-Ahmadi-Reisman-Thakkar disclose:
a web-based application, but fail to explicitly teach the web-based application is a financial application and the first content source is at least one of financial news or stock prices.
Reitan teaches the web-based application is a financial application and the first content source is at least one of financial news ([0185, 0938]) or stock prices ([0939] layers - 3) streams video from a financial news station; (4) allows a user 1112 to interact with (e.g., click or make a gesture) on a stock symbol shown on the financial news station that user 1112 is interested in; (5) display a Yahoo.TM.  Finance web page in response to the gesture made by user 1112; (6) open Quicken.TM.  in response to another gesture by user 1112 such that user 1112 may see how the financial news affected her 401(k) account; (7) return a user 111).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sharif-Ahmadi-Reisman-Thakkar, to include the web-based application is a financial application and the first content source is at least one of financial news and stock prices, as taught by Reitan, for the purpose of creating visualizations out of content that are interactive and providing more information about the subject matter of a piece of content (Reitan [0936]).

Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharif-Ahmadi (U.S. 2013/0125171), in view of Reisman (U.S. 2013/0061273), in view of Thakkar (US 2009/0210491) in further view of Reitan (US 2013/0335407), McCarthy (US 2006/0282785), in further view of Gangas (US 2016/0104351).

Regarding claims 5, 12, and 19:
Sharif-Ahmadi-Reisman-Thakkar-Reitan discloses multiple content from different sources displayed on a single screen, but fail to explicitly disclose:
 the web-based application enables at least one of a selection of different camera angles related to the first content source or replay of a specified portion of the first content source in the third layer. 
However, in an analogous art, McCarthy teaches the web-based application enables at least one of a selection of different camera angles related to the first content source (McCarthy [0012] different views of a sporting event with various cameras), and Gangas teaches replays (Gangas [0034] replay or highlights).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to modify the teachings of Sharif-Ahmad-Reisman-Thakkar-Reitan, to include wherein the web based application enables at least one of a selection of different camera angles related to the first content source, as taught by McCarthy, to further include replays, as taught by Gangas, for the purpose of displaying different content data streams related to a common broadcast in different windows of the display device based on user selection (McCarthy [0112]), and for the purpose of an enhanced betting experience for an event in which a user has an active bet or a bet that is available (Gangas [0002]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417.  The examiner can normally be reached on M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/           Examiner, Art Unit 2421                                                                                                                                                                                             /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421